2022 IL App (2d) 210495-U
                                        No. 2-21-0495
                                 Order filed October 26, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                           IN THE

                            APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 16-CF-2252
                                       )
ANTON CROSS,                           ) Honorable
                                       ) David P. Kliment,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court.
       Presiding Justice Brennan and Justice Jorgensen concurred in the judgment.

                                           ORDER

¶1     Held: (1) We have jurisdiction over this appeal because the trial court was revested with
             jurisdiction when the parties agreed to modify the restitution order, and defendant
             filed his appeal within 30 days of that modified order. (2) We affirm defendant’s
             second-degree murder conviction where the State proved beyond a reasonable
             doubt that the victim was not armed with a gun and, thus, defendant’s subjective
             belief in the need for deadly force was unreasonable. (3) We remand for entry of a
             restitution order with the statutorily required payment terms.

¶2     Following a bench trial in the circuit court of Kane County, defendant, Anton Cross, was

found guilty of second-degree murder (720 ILCS 5/9-2(a)(2) (West 2016)) for the shooting death

of Timothy Jones. The court sentenced defendant to a nine-year prison term and ordered to pay
2022 IL App (2d) 210495-U


restitution. Defendant argues on appeal that the State failed to prove beyond a reasonable doubt

that he did not act in self-defense. Defendant alternatively argues that the case must be remanded

to the trial court to correct the restitution order. We affirm defendant’s conviction and remand for

entry of a proper restitution order.

¶3                                     I. BACKGROUND

¶4     Evidence admitted at trial established that defendant and Timothy were formerly

neighbors. Timothy lived in Elgin, two doors down from defendant on Washington Street, and

later moved to a second-floor apartment on Maple Lane. Timothy, then age 18, was shot outside

that apartment in the early afternoon of December 27, 2016. Timothy’s father, Island Jones,

testified that he was in the apartment with Timothy’s 15-year-old cousin, Antwon Jones, when the

shooting occurred. Timothy was on electronic home monitoring at the time. Timothy told Island

that he was taking the garbage out. Island looked out the window and saw Timothy in the

apartment building’s parking area talking to defendant. Island recognized defendant as Timothy’s

former neighbor from Washington Street. Timothy did not have anything in his hands. Island also

saw a red four-door Ford parked on the street outside the apartment.

¶5     After turning away from the window, Island heard a “pop.” He opened the apartment door

and saw Timothy coming up the stairs. Timothy, who still had nothing in his hands, said that

“Tune” had shot him. Timothy lay down on the floor, and Island took off Timothy’s coat or jacket.

Island testified that there was no weapon in the jacket, but he acknowledged that he did not check

inside the pockets. However, Island felt outside the pockets when he took off the jacket. Island

did not feel anything inside the pockets. After Island took off Timothy’s coat, Timothy lifted his

shirt, and Island saw a bullet wound to Timothy’s stomach. Island called 911. The police arrived,

as did paramedics, and Timothy was transported for medical treatment. He later died from the



                                               -2-
2022 IL App (2d) 210495-U


gunshot wound. Detectives asked Island to travel with them to Washington Street, where he

observed the same red four-door Ford he had seen outside the Maple Lane apartment before the

shooting.

¶6     The parties stipulated that, if the State called Antwon as a witness, he would testify that he

was in the Maple Lane apartment on December 27, 2016. Sometime after noon, he heard a single

gunshot. He went to the balcony, where he saw two people speeding away in a red four-door Ford

Taurus. He recognized the driver, whom he knew by the name “Tone.” When Timothy entered

the apartment, Antwon heard him tell Island that Tone had shot him.

¶7     Elgin police officer David Mendiola responded to the incident. He and another officer,

Justin Gist, arrived before the paramedics. Mendiola patted down Timothy for weapons and found

none. He then applied pressure to Timothy’s wound. When the paramedics arrived, Mendiola

spoke with Antwon. Mendiola and Gist conducted a cursory search of the apartment and found

no weapons. However, they were not looking specifically for weapons. Mendiola then received

an assignment to photograph the scene and collect evidence. Mendiola recovered a shell casing in

the parking area. Mendiola and Gist then went to the hospital where Timothy had been taken and

received a bag containing Timothy’s clothing and personal belongings. There was no gun among

those items.

¶8     The police began surveillance of the vehicle identified by Island on Washington Street. As

the vehicle drove away, the police conducted a traffic stop. Elgin detectives Christopher Hughes

and David Baumgartner brought Antwon to the traffic stop scene. Antwon identified one of the

individuals in the vehicle as “Tone.” Hughes and Baumgartner identified defendant in open court

as the individual Antwon referred to as Tone.




                                                -3-
2022 IL App (2d) 210495-U


¶9     The police searched defendant’s residence on State Street and found a 9-millimeter

handgun hidden behind a plumbing access panel. Forensic testing showed that the gun recovered

from defendant’s home fired the bullet recovered from Timothy’s body and the shell casing found

at the scene.

¶ 10   Defendant was born on February 4, 1999, and was 17 when Timothy was shot. He lived

with his mother and younger siblings in a townhouse on Washington Street. Defendant regularly

bought cannabis and Xanax from Timothy. When they were neighbors, defendant saw Timothy

rob people at gunpoint using various guns. On the day of the shooting, defendant received a

Snapchat call from Timothy, who had marijuana to sell. Defendant agreed to buy half an ounce.

Driving his red Ford Taurus, defendant picked up a friend, Jaquez Stokes, and drove to Timothy’s

apartment on Maple Lane. Two minutes before arriving, he called Timothy to tell him he would

be there soon. Defendant parked at the curb, expecting Timothy to approach the vehicle as he had

done in the past. However, Timothy just stood in the driveway area. Defendant, who had a gun

in his pocket, got out of the car and walked up to him. Defendant asked Timothy for the cannabis.

Timothy told defendant to wait for two cars to go by. According to defendant, after the cars went

by, “[Timothy’s] demeanor changed and he told me to give him that shit.” Out of his right pocket,

Timothy pulled a handgun with a “[s]hiny,” “[b]ig and silver” barrel. Defendant feared for his

life. He took a step backward, reached for his gun, aimed down, and fired a shot. He then ran to

his car and drove home.

¶ 11   Defendant testified that he had received a settlement from a medical malpractice lawsuit.

He used a portion of the settlement to buy a Lexus for his mother. Timothy was aware of the

settlement and had seen the Lexus when defendant bought drugs from him earlier that month.




                                              -4-
2022 IL App (2d) 210495-U


¶ 12   Defendant presented evidence that Timothy had been involved in violent altercations with

others. Defendant also presented evidence that Timothy, his brother Jeremy, and a third individual

(possibly acting under duress) robbed and kidnapped an individual in Glen Ellyn. Timothy pointed

a gun at the victim. During the crime investigation, the police recovered a BB gun designed to

look like a revolver with a silver barrel. The BB gun matched the victim’s description of the

weapon Timothy pointed at him.

¶ 13   The trial court found that defendant believed that he was justified in using deadly force

against Timothy, but the belief was unreasonable. The trial court did not expressly discredit

defendant’s testimony that Timothy pulled a gun on him. However, the court did question how

defendant could have seen Timothy with a silver-barreled pistol, given that the police had seized

such a weapon after the Glen Ellen kidnapping and robbery.

¶ 14   Following a hearing on July 8, 2021, the trial court sentenced defendant to a nine-year

prison term and ordered him to pay $47,558.50 in restitution, including $34,098.06 payable to Blue

Cross/Blue Shield for Timothy’s medical bills. On July 20, 2021, defendant filed a motion to

amend the mittimus, seeking sentencing credit for time spent on electronic home monitoring. On

August 11, 2021, the court entered an agreed order to reduce the restitution payable to Blue

Cross/Blue Shield to $2222.50. On August 26, 2021, the trial court denied the motion to amend

the mittimus. Defendant filed his notice of appeal the same day.

¶ 15                                     II. ANALYSIS

¶ 16   Defendant argues that the evidence is insufficient to sustain his conviction of second-

degree murder. He alternatively argues that the restitution order is defective because it does not

specify whether restitution will be paid as a lump sum or in installments over a fixed period.




                                              -5-
2022 IL App (2d) 210495-U


Before addressing those issues, we must first consider the State’s argument that we lack

jurisdiction because defendant’s notice of appeal was not timely.

¶ 17   Here, the time for filing a notice of appeal is governed by Illinois Supreme Court Rule

606(b) (eff. Mar. 12, 2021), which provides, in pertinent part:

       “[T]he notice of appeal must be filed with the clerk of the circuit court within 30 days after

       the entry of the final judgment appealed from or if a motion directed against the judgment

       is timely filed, within 30 days after the entry of the order disposing of the motion.”

It is well established that “the final judgment in a criminal case is the sentence.” People v.

Caballero, 102 Ill. 2d 23, 51 (1984). Here, the trial court-imposed sentence on July 8, 2021. On

July 20, 2021, defendant filed a motion to amend the mittimus, seeking credit toward his sentence

for time spent on electronic home monitoring. The trial court denied the motion on August 26,

2021, and defendant filed his notice of appeal the same day. Relying on People v. Wright, 337 Ill.

App. 3d 759 (2003), the State argues that the motion to amend the mittimus did not extend the

time for filing the notice of appeal.

¶ 18   In Wright, the defendant entered a negotiated plea of guilty to possession of a controlled

substance with intent to deliver. On August 8, 2001, the court sentenced him to a five-year prison

term. On October 9, 2001, the defendant filed a motion to correct the mittimus to reflect additional

days’ credit against his sentence for time already served. The court amended the mittimus that

same day. The defendant subsequently moved to withdraw his guilty plea pursuant to Illinois

Supreme Court Rule 604(d) (eff. July 1, 2017), which provides:

       “No appeal from a judgment entered upon a plea of guilty shall be taken unless the

       defendant, within 30 days of the date on which sentence is imposed, files in the trial court




                                               -6-
2022 IL App (2d) 210495-U


       a motion to reconsider the sentence, if only the sentence is being challenged, or, if the plea

       is being challenged, a motion to withdraw the plea of guilty and vacate the judgment.”

We concluded that the motion was untimely because it was not filed within 30 days of August 8,

2001, when the court initially imposed the sentence.

¶ 19   We rejected the defendant’s argument that the 30-day period for filing the Rule 604(d)

motion started when the mittimus was corrected. We reasoned as follows:

               “For defendant’s motion to have been timely filed under Rule 604(d), we would

       have to construe the court’s issuance of an amended mittimus as the same as if it issued a

       new sentence. A trial court’s act of correcting a mittimus, however, is a ministerial act and

       does not change the underlying sentence. [Citations.] The mittimus is a document directed

       to a sheriff, warden, the Department of Corrections, or other executive officer detailing a

       prisoner’s sentence, which is often simply a copy of the judge’s signed judgment or order.

       [Citation.] It is not a part of the common law record, and the trial court may amend the

       mittimus at any time. [Citation.] In other words, the mittimus informs the person or entity

       detaining a prisoner about the specifics of the prisoner’s sentence so that the prisoner’s

       release date can be readily determined.” Wright, 337 Ill. App. 3d at 762.

¶ 20   As discussed above, the time allowed for filing the notice of appeal here is governed by

Rule 606(b). Rule 606(b) provides that the notice of appeal is due “within 30 days after the entry

of the final judgment appealed from or if a motion directed against the judgment is timely filed,

within 30 days after the entry of the order disposing of the motion.” Ill. S. Ct. R. 606(b) (eff. Mar.

12, 2021). Defendant maintains that, under this rule, his notice of appeal was due within 30 days

after August 26, 2001, when the trial court denied the motion to amend the mittimus. Defendant’s

argument assumes that the motion to amend the mittimus was “a motion directed against the



                                                -7-
2022 IL App (2d) 210495-U


judgment” within the meaning of Rule 606(b). As noted, the sentence is the final judgment in a

criminal case. Caballero, 102 Ill. 2d at 51. Given that an amended mittimus does not give rise to

a new sentence, a motion to amend the mittimus is not “directed against” the sentence. Further,

because a motion to amend the mittimus is not directed against the sentence, it is not directed

against the judgment. Thus, the motion to amend the mittimus did not extend the time for filing

the notice of appeal.

¶ 21   Nonetheless, we agree with defendant that we have jurisdiction to hear this appeal.

Defendant notes that his sentence originally included $47,558.50 in restitution, including

$34,098.06 payable to Blue Cross/Blue Shield for Timothy’s medical bills. On August 11, 2021,

more than thirty days after sentencing, the parties agreed to reduce the amount payable to Blue

Cross/Blue Shield to $2222.50, and the trial court entered a written order to that effect. Ordinarily,

after 30 days, the trial court in a criminal case loses jurisdiction to modify its judgment. People v.

Johnson, 2019 IL App (4th) 170622, ¶ 11. However, the trial court may reacquire jurisdiction

under the revestment doctrine. “[T]he three requirements for revestment of the court’s jurisdiction

are: (1) active participation by the parties; (2) without objection; (3) in proceedings inconsistent

with the merits of the earlier judgment.” People v. Bailey, 2014 IL 115459, ¶ 16. These elements

were met here when the parties agreed to modify the judgment by modifying the restitution award.

After the court modified the judgment on August 11, 2021, defendant’s notice of appeal filed 15

days later, on August 26, 2021, was timely.

¶ 22   Turning to the merits, we first consider the evidence’s sufficiency to sustain defendant’s

conviction. On a challenge to evidence sufficiency, “ ‘the relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.’ ” (Emphasis in



                                                -8-
2022 IL App (2d) 210495-U


original.) People v. Collins, 106 Ill. 2d 237, 261 (1985) (quoting Jackson v. Virginia, 443 U.S.

307, 319 (1979)). The trier of fact is responsible for resolving conflicts in the testimony, weighing

the evidence, and determining what inferences to draw. People v. Cooper, 194 Ill. 2d 419, 431

(2000). On such matters, the reviewing court will not substitute its judgment for that of the trier

of fact. Id.

¶ 23    At trial, defendant maintained that he was acting in self-defense when he shot Timothy.

As our supreme court has explained:

        “Self-defense is an affirmative defense, and once a defendant raises it, the State has the

        burden of proving beyond a reasonable doubt that the defendant did not act in self-defense,

        in addition to proving the elements of the charged offense. [Citation.] The elements of

        self-defense are: (1) that unlawful force was threatened against a person; (2) that the person

        threatened was not the aggressor; (3) that the danger of harm was imminent; (4) that the

        use of force was necessary; (5) that the person threatened actually and subjectively believed

        a danger existed that required the use of the force applied; and (6) the beliefs of the person

        threatened were objectively reasonable. [Citations.] If the State negates any one of these

        elements, the defendant’s claim of self-defense must fail. [Citation.]” People v. Lee, 213

        Ill. 2d 218, 224-25 (2004).

A person is justified in using force that “is intended or likely to cause death or great bodily harm

only if he reasonably believes that such force is necessary to prevent imminent death or great

bodily harm to himself or another, or the commission of a forcible felony.” 720 ILCS 5/7-1(a)

(West 2016).

¶ 24    Here, the trial court rejected defendant’s claim of self-defense but found him guilty of only

second-degree murder rather than first-degree murder as charged. A killing that would otherwise



                                                -9-
2022 IL App (2d) 210495-U


be first-degree murder will be second-degree murder if, inter alia, the killing was motivated by an

actual but unreasonable belief that the circumstances required the use of deadly force as a means

of self-defense. People v. Salgado, 287 Ill. App. 3d 432, 446, (1997). Here, the trial court found

that defendant actually believed that using deadly force was necessary. Whether defendant was

guilty of second-degree murder depends on whether that belief was reasonable. Under the

circumstances here, we believe that the reasonableness of that belief depends on whether, as

defendant testified, Timothy pulled a gun on him. Even if defendant believed that Timothy

planned to rob him, unless Timothy was armed there is no reason to believe defendant could not

have thwarted the robbery merely by displaying his own weapon. Unless Timothy was armed, it

was not reasonable for defendant to fire his weapon.

¶ 25   The State argues that “the evidence shows the victim was not armed, despite defendant’s

testimony to the contrary.” Defendant stresses, however, that he was the only eyewitness to the

actual shooting who testified at trial and that the trial court should not have ignored his testimony.

We note that “when a defendant submits the only version of what occurred, the trier of fact may

not disregard the account if the testimony is not improbable, uncorroborated, nor uncontradicted

in its material parts.” People v. Walden, 43 Ill. App. 3d 744, 749 (1976). Nonetheless, “the trier

of fact need not accept as true a defendant’s account of the incident but rather, in weighing such

evidence, it must consider the probability or improbability of the testimony, the circumstances

surrounding the killing, and the testimony of other witnesses.” Id.

¶ 26   In our view, defendant’s main hurdle to overcome for a claim of self-defense was that the

gun Timothy supposedly pulled on him was never found. That is powerful circumstantial evidence

that Timothy was unarmed when defendant shot him. If Timothy had a weapon, there would be

only a limited number of reasonable explanations for what happened to it. Timothy could have



                                                - 10 -
2022 IL App (2d) 210495-U


dropped his weapon after defendant shot him. However, Mendiola searched the area where the

shooting took place. Since Mendiola could find the shell casing from defendant’s gun, he almost

certainly would have found any weapon that Timothy dropped after being shot.

¶ 27   Timothy also could have placed the gun in his coat pocket or other clothing. However,

although the police did not search Timothy’s coat, Island testified that when he removed the coat

from Timothy, he did not feel anything inside the pockets. Also, the police patted Timothy down

and did not find a weapon on him.

¶ 28   Defendant notes that the police did not specifically search Timothy’s apartment for a gun,

but Island testified that Timothy lay down on the floor after returning to the apartment. Thus, he

would have had no opportunity to hide the weapon. Defendant also argues that, when Timothy

returned to the apartment, he might have thrown the weapon down the stairs leading to the

basement. Although that is possible, when evaluating the sufficiency of circumstantial evidence,

the trier of fact “ ‘is not required to disregard inferences which flow normally from the evidence

before it, nor need it search out all possible explanations consistent with innocence and raise them

to a level of reasonable doubt.’ ” People v. Doolan, 2016 IL App (1st) 141780, ¶ 40 (quoting

People v. Jackson, 232 Ill. 2d 246, 281 (2009).

¶ 29   Moreover, defendant described seeing Timothy holding a gun with a long shiny silver

barrel. However, while investigating a robbery and kidnapping in which Timothy was allegedly

involved, the police confiscated a BB gun fitting that description. Although there was evidence

that Timothy had ready access to guns and might conceivably have acquired one similar in

appearance, it is also reasonable to infer that defendant (who had frequent dealings with Timothy)

had seen Timothy with that weapon in the past. One could infer that he used that knowledge to




                                               - 11 -
2022 IL App (2d) 210495-U


fabricate (or possibly imagine) a description of his encounter with Timothy on December 27, 2016.

It would appear from the trial court’s remarks that it drew such an inference.

¶ 30   Therefore, we conclude that the evidence presented at trial was sufficient to prove beyond

a reasonable doubt that defendant did not act in self-defense. Accordingly, we will not disturb his

conviction of second-degree murder.

¶ 31   Finally, we consider whether the restitution order is deficient. Section 5-5-6(f) of the

Unified Code of Corrections (730 ILCS 5/5-5-6(f) (West 2016)) provides, “[t]aking into

consideration the ability of the defendant to pay, *** the court shall determine whether restitution

shall be paid in a single payment or in installments, and shall fix a period of time *** within which

payment of restitution is to be paid in full.” The restitution order here does not meet this

requirement, and defendant requests that we remand the case for entry of a restitution order in

compliance with section 5-5-6(f). The State confesses error and agrees with defendant (as do we)

that we must remand the case for entry of a proper order.

¶ 32                                    III. CONCLUSION

¶ 33   For the reasons stated, we affirm defendant’s conviction of second-degree murder and

remand the case to the circuit court of Kane County for entry of a proper restitution order.

¶ 34   Affirmed and remanded.




                                               - 12 -